UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-04570 Name of Registrant: Vanguard New York Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2014 – May 31, 2015 Item 1: Reports to Shareholders Semiannual Report | May 31, 2015 Vanguard New York Tax-Exempt Funds Vanguard New York Tax-Exempt Money Market Fund Vanguard New York Long-Term Tax-Exempt Fund The mission continues On May 1, 1975, Vanguard began operations, a fledgling company based on the simple but revolutionary idea that a mutual fund company should be managed solely in the interest of its investors. Four decades later, that revolutionary spirit continues to animate the enterprise. Vanguard remains on a mission to give investors the best chance of investment success. As we mark our 40th anniversary, we thank you for entrusting your assets to Vanguard and giving us the opportunity to help you reach your financial goals in the decades to come. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 8 New York Tax-Exempt Money Market Fund. 11 New York Long-Term Tax-Exempt Fund. 29 About Your Fund’s Expenses. 70 Trustees Approve Advisory Arrangements. 72 Glossary. 73 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Since our founding, Vanguard has drawn inspiration from the enterprise and valor demonstrated by British naval hero Horatio Nelson and his command at the Battle of the Nile in 1798. The photograph displays a replica of a merchant ship from the same era as Nelson’s flagship, the HMS Vanguard . Your Fund’s Total Returns Six Months Ended May 31, 2015 Taxable- SEC Equivalent Income Capital Total Yield Yield Returns Returns Returns Vanguard New York Tax-Exempt Money Market Fund 0.01% 0.02% 0.00% 0.00% 0.00% New York Tax-Exempt Money Market Funds Average 0.00 New York Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard New York Long-Term Tax-Exempt Fund Investor Shares 2.19% 4.28% 1.66% -0.51% 1.15% Admiral™ Shares 2.27 4.44 1.70 -0.51 1.19 Barclays NY Municipal Bond Index 0.83 New York Municipal Debt Funds Average 1.03 New York Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. 7-day SEC yield for the New York Tax-Exempt Money Market Fund; 30-day SEC yield for the New York Long-Term Tax-Exempt Fund. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 43.4% and the maximum income tax rate for the state. Local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Y our Fund’s Performance at a Glance November 30, 2014, Through May 31, 2015 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard New York Tax-Exempt Money Market Fund $1.00 $1.00 $0.000 $0.000 Vanguard New York Long-Term Tax-Exempt Fund Investor Shares $11.77 $11.71 $0.196 $0.000 Admiral Shares 11.77 11.71 0.201 0.000 1 Chairman’s Letter Dear Shareholder, The broad U.S. municipal bond market earned positive but muted returns for the half year ended May 31, 2015, after a strong showing over the previous 12 months. As I cautioned in our last annual report, returns—especially for longer-maturity funds—were unlikely to remain as strong, given how low interest rates had fallen . Investor Shares of Vanguard New York Long-Term Tax-Exempt Fund returned 1.15% and Admiral Shares 1.19% for the six months—a step or two ahead of the return of the broad national muni market. In contrast to the previous fiscal year, interest income primarily drove muni bond returns, but it was partly offset by lower bond prices. The Long-Term Fund bested the 0.83% return of its benchmark and the 1.03% average return of its peer group, thanks largely to above-par results from its allocation to longer-term and lower-rated bonds. Another boost came from the advisor’s success in finding pockets of relative value in the market. Although forward guidance from the Federal Reserve about an eventual raising of interest rates pushed short-term muni yields a little higher, money market yields remained at rock-bottom levels. Vanguard New York Tax-Exempt Money Market Fund returned 0.00% for the period, performing in line with its peer group average. 2 As municipal bond prices generally moved lower, the 30-day SEC yield for Investor Shares of the Long-Term Fund rose from 2.13% at the end of November to 2.19% at the end of May. (Bond prices and yields move in opposite directions.) The 7-day SEC yield for the Money Market Fund ended the period at 0.01%, on par with where it started. Please note that the funds are permitted to invest in securities whose income is subject to the alternative minimum tax (AMT). As of May 31, however, only the Money Market Fund owned securities that would generate income distributions subject to the AMT. On a separate note, I wanted to give you a brief update on money market reform. In 2014, the Securities and Exchange Commission adopted regulatory changes governing money market funds, which fund sponsors must adopt by October 2016. In your fund’s last annual report, we noted that the vast majority of investors in Vanguard money market funds would not be affected by the new rules—and that’s still the case. On June 16, we announced some changes for Vanguard’s lineup of taxable and tax-exempt money market funds. Most notably for this report, we plan to designate all six of our tax-exempt funds (one national fund and five state funds, including New York’s) as “retail funds,” meaning that individual Market Barometer Total Returns Periods Ended May 31, 2015 Six One Five Years Months Year (Annualized) Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 1.09% 3.03% 3.90% Barclays Municipal Bond Index (Broad tax-exempt market) 0.71 3.18 4.53 Citigroup Three-Month U.S. Treasury Bill Index 0.00 0.02 0.05 Stocks Russell 1000 Index (Large-caps) 3.41% 11.91% 16.68% Russell 2000 Index (Small-caps) 6.94 11.32 15.04 Russell 3000 Index (Broad U.S. market) 3.67 11.86 16.54 FTSE All-World ex US Index (International) 3.78 0.08 8.51 CPI Consumer Price Index 0.70% -0.04% 1.74% 3 investors will continue to have access to these funds at a stable net asset value of $1 per share. Taxable bonds gained ground despite setbacks along the way The broad U.S. taxable bond market traced a bumpy path to return 1.09% for the six months. Gains in three of those months, including a January return of more than 2%, were tempered by declines in the others. U.S. Treasuries attracted investors amid uncertainties that included Greece’s renewed debt troubles. The yield of the 10-year Treasury note ended May at 2.14%, down from 2.25% six months earlier. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –6.65%, restrained by the U.S. dollar’s strength against many foreign currencies. Without this currency effect, international bond returns were positive, in part because of the stimulative monetary policies of many central banks. The Fed’s continued target of 0%–0.25% for short-term interest rates severely limited returns for money market funds and savings accounts. U.S. stocks stayed positive, although clouds hovered The broad U.S. stock market returned nearly 4% for the half year. Corporate profits generally exceeded expectations, Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average New York Tax-Exempt Money Market Fund 0.16% — 0.13% New York Long-Term Tax-Exempt Fund 0.20 0.12% 0.99 The fund expense ratios shown are from the prospectus dated March 26, 2015, and represent estimated costs for the current fiscal year. For the six months ended May 31, 2015, the funds’ annualized expense ratios were: for the New York Tax-Exempt Money Market Fund, 0.05%; and for the New York Long-Term Tax-Exempt Fund, 0.19% for Investor Shares and 0.11% for Admiral Shares. The six-month expense ratio for the New York Tax-Exempt Money Market Fund reflects a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the fund’s annualized six-month expense ratio was 0.16%. Peer-group expense ratios are derived from data provided by Lipper, a Thomson Reuters Company, and capture information through year-end 2014. Peer groups: For the New York Tax-Exempt Money Market Fund, New York Tax-Exempt Money Market Funds; for the New York Long-Term Tax-Exempt Fund, New York Municipal Debt Funds. 4 and the Fed remained cautious about its timing for raising short-term rates. These factors, in addition to other nations’ stimulus programs, helped offset pressures on the market that included perceived high stock valuations and Greece’s troubles. International stocks returned almost 4% for U.S. investors, although results would have been more robust if not for the dollar’s strength. Returns for the developed markets of the Pacific region, led by Japan, exceeded those of Europe and emerging markets. (You can read about Vanguard’s assessment of Japan’s economy in Japan: The Long Road Back to Inflation , available at vanguard.com/research. This is part of the Global Macro Matters series produced by our economists.) N.Y. munis with higher yields tended to hold up better A key driver of municipal bond performance is supply. Although issuance in the broad municipal market surged for the six months compared with a year ago, it remained At state budget time, a helpful reminder As you know, investing in the bonds of your home state provides income that can be exempt from federal and state—and sometimes local—income taxes. Depending on your circumstances, this can be a very attractive benefit. But there’s a tradeoff: less diversification. The performance of your bonds is greatly influenced by the fiscal health of just one state. And that health can be especially evident amid the intense budget debates that often take place before July 1, the start of the new fiscal year in most states. Just like your personal budget, state and municipal budgets depend on revenue forecasts, and these are often hard to get right. A March report by The Pew Charitable Trusts, for example, found that over roughly the last three decades, “forecasting errors have gotten larger because revenue has become increasingly volatile,” even though “the science of estimating tax collections has improved markedly.” Revenues from corporate income taxes and personal capital gains taxes are especially hard to forecast, Pew noted. Whether unpleasant budget surprises arise suddenly or from long-simmering challenges such as underfunded pension plans, they can lead to volatile bond returns. As with any investment, it’s not wise to put all your eggs in one basket. You might consider including a diversified national municipal bond fund in your portfolio. And because Vanguard’s highly experienced team of independent credit analysts carefully evaluates any bond issue we own or are considering for any of our funds, it can help you sidestep some of the potential pitfalls. Source: The Pew Charitable Trusts and the Nelson A. Rockefeller Institute of Government, March 2015. Managing Volatile Tax Collections in State Revenue Forecasts . 5 mostly flat in New York. Refunding of outstanding debt accounted for a significant share as many issuers rushed to lock in low borrowing costs. There was less appetite for issuers to commit to new capital spending projects. The Empire State’s fiscal picture continued to improve. Still, issuers generally had to offer slightly higher interest rates to entice buyers. New York residents in high tax brackets who were looking for tax-exempt income still favored higher-yielding opportunities over safety given the low-rate environment. The same was true for nontraditional buyers such as banks and insurance companies. That dynamic generally helped longer-dated and lower-rated munis perform better than shorter-dated and higher-rated ones. Against this backdrop, the Long-Term Fund was well-positioned by its advisor, Vanguard Fixed Income Group. Being underweighted in shorter maturities, where bond prices were under pressure from expectations of a Fed rate hike, in favor of longer-term bonds again proved rewarding. So did the fund’s allocation to premium callable bonds, which typically trade at prices that compensate holders for the risk that the bonds might be redeemed before maturity. Vanguard’s experienced team of credit analysts provided valuable counsel. They helped the advisor identify some good opportunities among lower-rated investment-grade bonds that offer potentially higher returns while sidestepping some higher-yielding bonds whose potential return was unattractive given the level of risk. For more information about the advisor’s approach and the funds’ positioning during the period, please see the Advisor’s Report that follows this letter. Promoting good corporate governance is one way we protect your interests Our core purpose is “to take a stand for all investors, to treat them fairly, and to give them the best chance for investment success.” This means more than offering smart investments, trustworthy guidance, and low fees. It also means working with the companies held by Vanguard funds to make sure that your interests remain paramount. Because promoting good corporate governance supports our core purpose, we want to inform our investors—regardless of which Vanguard fund they may own—about our efforts in this area. As one of the world’s largest investment managers, we are making our voice heard in corporate 6 boardrooms to promote the highest standards of stewardship. Our advocacy encompasses a range of corporate governance issues, including executive compensation and succession planning, board composition and effectiveness, oversight of strategy and risk, and communication with shareholders. We also exert our influence in an important way when Vanguard funds cast their proxy votes at companies’ shareholder meetings. Most of these votes take place at this time of year, making it an appropriate time to remind you that we work hard to represent your best interests. Good governance, we believe, is essential for any company seeking to maximize its long-term returns to shareholders. You can learn more about our efforts at vanguard.com/ corporategovernance. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer June 16, 2015 7 Advisor’s Report For the six months ended May 31, 2015, Vanguard New York Long-Term Tax-Exempt Fund returned 1.15% for Investor Shares and 1.19% for Admiral Shares. Those results were better than the 0.83% return of the benchmark, the Barclays New York Municipal Bond Index. They also were better than the average return of 1.03% for peer-group funds. Vanguard New York Tax-Exempt Money Market Fund returned 0.00%, matching the average return of its peer funds. The investment environment After an exceptionally strong rally over the previous 12 months left municipal bonds at what we felt were appropriate valuation levels, returns for the half year were modest. U.S. Treasuries and corporate bonds returned a little more than munis. The Federal Reserve made clear that its decision to raise short-term interest rates would depend on how the economy is doing, but signals on that front were mixed. Gross domestic product (GDP) growth slowed in the fourth quarter of 2014; the economy contracted in the first quarter of 2015 partly because of transitory factors—another harsh winter and a West Coast port strike. The Fed also wants to see continued improvement in the job market, along with an increase in the inflation rate toward its 2% long-term target. (Inflation has been well below that, in part reflecting defla-tionary forces in Europe and lower energy prices.) Yields of Tax-Exempt Municipal Securities (AAA-Rated General-Obligation Issues) November 30, May 31, Maturity 2014 2015 2 years 0.14% 0.22% 5 years 0.88 1.22 10 years 1.98 2.08 30 years 3.00 3.15 Source: Vanguard. 8 The pace of growth in New York State slackened as well, according to a gauge of current economic conditions published monthly by the Federal Reserve Bank of Philadelphia. The bank’s index for New York climbed about 1% from November 2014 through April 2015, roughly on par with the increase nationwide but lower than for the previous six months. (Each state’s index incorporates data on nonfarm payroll employment, the jobless rate, average hours worked in manufacturing, and inflation-adjusted wage and salary payments.) That said, New York munis returned a little more than munis at the national level, partly because of differences in supply. The state’s finances continued the upward trend we’ve seen over the past few years. Tax revenues have been rising, and a windfall of about $6 billion from legal settlements with the banking industry also helped fill state coffers. Yet both the state and local governments hesitated to borrow more. While muni bond issuance was up roughly 50% for the six months for the country as a whole, New York muni issuance remained on par with its year-ago level. On the demand side, investors continued to reach for yield. That helped riskier securities, including lower-rated and longer-dated munis, outperform. Management of the funds We made no significant shifts in the funds’ positioning during the six months. Entering the half year, the Long-Term Fund was tilted away from shorter-maturity bonds in favor of longer-maturity bonds. This strategy focused on earning some of the additional income offered by longer-term bonds and was part of our defensive posture while awaiting the Fed’s first move. Even as longer-term rates see-sawed, the strategy served us well. We added value primarily through security selection, which came in many forms. For example, our holdings of premium callable bonds performed well. Because these bonds may be redeemed before maturity, exposing investors to reinvestment risk, they offer attractive yields and favorable total return potential across many interest rate scenarios. In terms of credit exposure, we overweighted lower-rated investment-grade bonds. In the prolonged environment of low interest rates, these bonds—which offer modestly higher yields—were among the best performers. Examples included bonds issued to finance hospitals, universities, and transportation infrastructure. As for the Money Market Fund, the extremely low rates that have persisted since the financial crisis have made it 9 difficult to deliver much in the way of income. Our fund nevertheless continued to offer investors a conservative, high-quality, liquid investment for their short-term savings goals or cash management needs. A look ahead As we enter the second half of the funds’ fiscal year, we still believe that municipal bonds are trading within an appropriate range relative to taxable Treasuries. Munis are attractive compared with other U.S. fixed income options. Interest rates, and hence bond prices, may remain volatile as the market views new information about the economy’s health through the lens of the data-dependent Fed, trying to guess when it will begin to raise rates. Our expectation is that the U.S. economy will rebound from the harsh winter, as it did in 2014, and reaccelerate to an annual growth rate somewhere above 2%. We also expect that the Fed could start raising interest rates in the second half of 2015. The significant drop in interest rates in recent years and the tightening of credit-quality spreads have left limited scope for further price appreciation. Lower rates appear unlikely; we don’t see much scope for credit spreads to tighten significantly, nor do we expect them to widen again. As a result, we are more focused on opportunities to pick up income by holding lower-rated bonds and by holding some longer-maturity bonds. In part because of expected volatility, we anticipate maintaining above-average levels of liquidity. That precaution should allow us to take advantage of any price dislocations that may arise as a rate hike approaches and to meet potential shareholder redemptions without becoming forced sellers. Whatever the markets may bring, our experienced team of portfolio managers, traders, and credit analysts will continue to seek out opportunities to produce competitive returns. Christopher W. Alwine, CFA, Principal, Head of Municipal Bond Funds Pamela Wisehaupt Tynan, Principal, Head of Municipal Money Market Funds Mathew M. Kiselak, Principal, Portfolio Manager Adam M. Ferguson, CFA, Portfolio Manager Justin A. Schwartz, CFA, Portfolio Manager Vanguard Fixed Income Group June 12, 2015 10 New York Tax-Exempt Money Market Fund Fund Profile As of May 31, 2015 Financial Attributes Ticker Symbol VYFXX Expense Ratio 1 0.16% 7-Day SEC Yield 0.01% Average Weighted Maturity 42 days Distribution by Credit Quality (% of portfolio ) First Tier 100.0% A First Tier security is one that is eligible for money market funds and has been rated in the highest short-term rating category for debt obligations by nationally recognized statistical rating organizations. Credit-quality ratings are obtained from Moody's, Fitch, and S&P. For securities rated by all three agencies, where two of them are in agreement and assign the highest rating category, the highest rating applies. If a security is only rated by two agencies, and their ratings are in different categories, the lower of the ratings applies. An unrated security is First Tier if it represents quality comparable to that of a rated security, as determined in accordance with SEC Rule 2a-7. For more information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratio shown is from the prospectus dated March 26, 2015, and represents estimated costs for the current fiscal year. For the six months ended May 31, 2015, the annualized expense ratio was 0.05%, reflecting a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the fund’s annualized six-month expense ratio was 0.16%. 11 New York Tax-Exempt Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Fiscal-Year Total Returns (%): November 30, 2004, Through May 31, 2015 NY Tax-Exempt Money Mkt Funds Avg Fiscal Year Total Returns Total Returns 2005 2.18% 1.70% 2006 3.28 2.81 2007 3.60 3.12 2008 2.32 1.88 2009 0.36 0.24 2010 0.10 0.01 2011 0.06 0.04 2012 0.03 0.00 2013 0.01 0.00 2014 0.01 0.00 2015 0.00 0.00 7-day SEC yield (5/31/2015): 0.01% New York Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Note: For 2015, performance data reflect the six months ended May 31, 2015. Average Annual Total Returns: Periods Ended March 31, 2015 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years New York Tax-Exempt Money Market Fund 9/3/1997 0.01% 0.04% 1.13% See Financial Highlights for dividend information. 12 New York Tax-Exempt Money Market Fund Financial Statements (unaudited) Statement of Net Assets As of May 31, 2015 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (101.2%) New York (101.2%) Albany County NY BAN 2.000% 5/27/16 28,562 29,037 Albany NY GO BAN 1.000% 7/2/15 14,639 14,649 Albany NY Industrial Development Agency Civic Facility Revenue (CHF Holland Suites LLC Project) VRDO 0.090% 6/5/15 LOC 9,855 9,855 Albany NY Industrial Development Agency Revenue (The College of St. Rose Project) VRDO 0.100% 6/5/15 LOC 12,940 12,940 Bedford NY Central School District BAN 1.000% 7/17/15 5,500 5,506 1 BlackRock Muni New York Intermediate Duration Fund VRDP VRDO 0.180% 6/5/15 LOC 7,000 7,000 1 BlackRock New York Municipal Income Quality Trust Fund VRDP VRDO 0.180% 6/5/15 LOC 10,000 10,000 1 BlackRock New York Municipal Income Trust Fund II VRDP VRDO 0.180% 6/5/15 LOC 16,800 16,800 Brookhaven NY GO 2.000% 9/15/15 4,045 4,067 Columbia County NY Capital Resource Corp. Civic Facility Revenue (Columbia Memorial Hospital Project) VRDO 0.120% 6/5/15 LOC 4,200 4,200 Columbia County NY Industrial Development Agency Civic Facility Revenue (Columbia Memorial Hospital Project) VRDO 0.120% 6/5/15 LOC 4,355 4,355 Connetquot NY Central School District BAN 1.000% 9/4/15 6,150 6,163 Connetquot NY Central School District TAN 1.000% 6/26/15 34,000 34,020 Delaware Valley NY Industrial Development Authority Revenue (Delaware Valley Hospital) VRDO 0.100% 6/5/15 LOC 3,600 3,600 Erie County NY Fiscal Stability Authority BAN 1.250% 7/31/15 23,615 23,658 Franklin County NY Civic Development Corp. Revenue VRDO 0.100% 6/5/15 LOC 4,300 4,300 Geneva NY Industrial Development Agency Civic Facility Revenue (Colleges of the Seneca Project) VRDO 0.120% 6/5/15 LOC 17,160 17,160 Hicksville NY Union Free School District TAN 1.000% 6/26/15 9,500 9,505 Huntington NY Union Free School District TAN 1.000% 6/26/15 10,000 10,006 13 New York Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Irondequoit NY GO 2.000% 4/22/16 6,500 6,592 Jericho NY Union Free School District TAN 1.000% 6/19/15 11,000 11,005 2 Lancaster NY Central School District BAN 2.000% 6/16/16 19,131 19,451 Monroe County NY Industrial Development Agency Civic Facility Revenue (Nazareth College) VRDO 0.100% 6/5/15 LOC 5,660 5,660 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.100% 6/5/15 30,200 30,200 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.110% 6/5/15 9,700 9,700 New York City NY GO 4.000% 8/1/15 6,000 6,039 New York City NY GO 5.000% 8/1/15 (Prere.) 4,090 4,122 New York City NY GO 5.000% 8/1/15 5,000 5,041 New York City NY GO 5.000% 8/1/15 6,000 6,049 New York City NY GO 5.000% 8/1/15 17,165 17,305 New York City NY GO 5.000% 8/1/15 3,385 3,413 New York City NY GO 5.000% 9/1/15 (Prere.) 3,555 3,597 New York City NY GO 2.000% 3/1/16 14,975 15,169 New York City NY GO 5.000% 4/1/16 (Prere.) 3,000 3,118 1 New York City NY GO TOB VRDO 0.100% 6/5/15 10,120 10,120 New York City NY GO VRDO 0.080% 6/1/15 LOC 8,700 8,700 New York City NY GO VRDO 0.080% 6/1/15 10,850 10,850 New York City NY GO VRDO 0.080% 6/1/15 LOC 1,885 1,885 New York City NY GO VRDO 0.080% 6/1/15 LOC 4,900 4,900 New York City NY GO VRDO 0.100% 6/1/15 8,700 8,700 New York City NY Health & Hospital Corp. Revenue (Health System) VRDO 0.120% 6/5/15 LOC 6,400 6,400 New York City NY Housing Development Corp. Multi-Family Housing Revenue (201 Pearl Street) VRDO 0.080% 6/5/15 LOC 5,000 5,000 New York City NY Housing Development Corp. Multi-Family Housing Revenue PUT 0.150% 11/2/15 4,585 4,585 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.150% 6/5/15 16,385 16,385 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.150% 6/5/15 11,875 11,875 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (461 Dean Street) VRDO 0.120% 6/5/15 LOC 33,000 33,000 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (89 Murray Street Development) VRDO 0.100% 6/5/15 LOC 15,800 15,800 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (First Avenue Development)VRDO 0.100% 6/5/15 LOC 10,000 10,000 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (Markham Gardens Apartments) VRDO 0.100% 6/5/15 LOC 6,800 6,800 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (100 Jane Street) VRDO 0.110% 6/5/15 LOC 12,450 12,450 2 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (1133 Manhattan Avenue) VRDO 0.130% 6/5/15 LOC 16,670 16,670 14 New York Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (90 West Street) VRDO 0.080% 6/5/15 LOC 5,870 5,870 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Atlantic Court Apartments) VRDO 0.100% 6/5/15 LOC 38,100 38,100 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Ocean Gate Development) VRDO 0.100% 6/5/15 LOC 8,445 8,445 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (One Columbus Place Development) VRDO 0.100% 6/5/15 LOC 22,000 22,000 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Rivereast Apartments) VRDO 0.100% 6/5/15 LOC 20,000 20,000 New York City NY Industrial Development Agency Civic Facility Revenue (Mercy College Project) VRDO 0.100% 6/5/15 LOC 10,505 10,505 New York City NY Industrial Development Agency Civic Facility Revenue (New York Congregational Nursing Center Project) VRDO 0.100% 6/5/15 LOC 8,020 8,020 New York City NY Industrial Development Agency Civic Facility Revenue (New York Law School) VRDO 0.090% 6/5/15 LOC 13,990 13,990 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.100% 6/5/15 10,000 10,000 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.100% 6/5/15 18,000 18,000 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.110% 6/5/15 2,000 2,000 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.080% 6/1/15 3,500 3,500 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.080% 6/1/15 3,100 3,100 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.080% 6/1/15 6,500 6,500 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.090% 6/1/15 4,510 4,510 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.090% 6/1/15 12,200 12,200 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.090% 6/5/15 6,200 6,200 1 New York City NY Sales Tax Asset Receivable Corp. Revenue TOB VRDO 0.110% 6/5/15 3,140 3,140 1 New York City NY Sales Tax Asset Receivable Corp. Revenue TOB VRDO 0.110% 6/5/15 3,335 3,335 15 New York Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 New York City NY Sales Tax Asset Receivable Corp. Revenue TOB VRDO 0.120% 6/5/15 5,250 5,250 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.090% 6/5/15 15,210 15,210 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 4,110 4,193 New York City NY Transitional Finance Authority Future Tax Revenue 5.500% 11/1/15 (Prere.) 6,465 6,606 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.090% 6/5/15 6,300 6,300 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.110% 6/5/15 2,890 2,890 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.110% 6/5/15 6,000 6,000 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.110% 6/5/15 5,000 5,000 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.110% 6/5/15 5,000 5,000 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.120% 6/5/15 6,200 6,200 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.070% 6/1/15 6,420 6,420 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.080% 6/1/15 4,100 4,100 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.090% 6/5/15 7,650 7,650 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.090% 6/1/15 1,285 1,285 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.090% 6/1/15 4,100 4,100 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.120% 6/5/15 10,965 10,965 3 New York City NY Trust for Cultural Resources Revenue (American Museum of Natural History) PUT 0.110% 8/28/15 16,500 16,500 3 New York City NY Trust for Cultural Resources Revenue (American Museum of Natural History) PUT 0.110% 12/4/15 15,000 15,000 New York City NY Trust for Cultural Resources Revenue (American Museum of Natural History) VRDO 0.090% 6/1/15 3,000 3,000 New York City NY Trust for Cultural Resources Revenue (American Museum of Natural History) VRDO 0.100% 6/5/15 7,100 7,100 New York City NY Trust for Cultural Resources Revenue (Asia Society) VRDO 0.120% 6/5/15 LOC 7,020 7,020 New York City NY Trust for Cultural Resources Revenue (School of American Ballet Inc.) VRDO 0.080% 6/5/15 LOC 7,900 7,900 New York City NY Trust for Cultural Resources Revenue (The Juilliard School) PUT 2.100% 7/1/15 1,425 1,427 New York City NY Trust for Cultural Resources Revenue (The Metropolitan Museum of Art) VRDO 0.090% 6/5/15 40,100 40,100 New York City NY Trust for Cultural Resources Revenue (The Metropolitan Museum of Art) VRDO 0.090% 6/5/15 59,460 59,460 16 New York Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York Liberty Development Corp. Revenue (Greenwich LLC) VRDO 0.080% 6/5/15 LOC 20,000 20,000 1 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) TOB VRDO 0.100% 6/5/15 (13) 3,100 3,100 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/15 1,000 1,022 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.080% 6/1/15 LOC 6,870 6,870 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.100% 6/5/15 LOC 4,800 4,800 1 New York Metropolitan Transportation Authority Revenue (Service Contract) TOB VRDO 0.110% 6/5/15 4,500 4,500 New York Metropolitan Transportation Authority Revenue CP 0.080% 7/9/15 LOC 15,625 15,625 1 New York Metropolitan Transportation Authority Revenue TOB VRDO 0.110% 6/5/15 (13)(4) 15,000 15,000 1 New York Metropolitan Transportation Authority Revenue TOB VRDO 0.110% 6/5/15 (13) 2,000 2,000 New York Metropolitan Transportation Authority Revenue VRDO 0.080% 6/1/15 LOC 5,900 5,900 1 New York State Convention Center Development Corp. Revenue (Hotel Unit Fee) TOB VRDO 0.140% 6/5/15 (13) 9,900 9,900 New York State Dormitory Authority Revenue (Blythedale Children’s Hospital) VRDO 0.100% 6/5/15 LOC 9,200 9,200 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.100% 6/5/15 LOC 3,490 3,490 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.100% 6/5/15 LOC 12,500 12,500 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.100% 6/5/15 LOC 5,720 5,720 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.100% 6/5/15 LOC 2,270 2,270 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/15 1,565 1,571 1 New York State Dormitory Authority Revenue (Columbia University) TOB VRDO 0.100% 6/5/15 9,185 9,185 New York State Dormitory Authority Revenue (Columbia University) VRDO 0.070% 6/5/15 43,400 43,400 New York State Dormitory Authority Revenue (Cornell University) CP 0.070% 7/9/15 5,000 5,000 New York State Dormitory Authority Revenue (Cornell University) CP 0.080% 8/13/15 1,000 1,000 1 New York State Dormitory Authority Revenue (Cornell University) TOB PUT 0.150% 7/9/15 12,700 12,700 New York State Dormitory Authority Revenue (Cornell University) VRDO 0.100% 6/5/15 7,050 7,050 1 New York State Dormitory Authority Revenue (Fordham University) TOB VRDO 0.110% 6/5/15 (13) 5,000 5,000 New York State Dormitory Authority Revenue (Le Moyne College) VRDO 0.090% 6/5/15 LOC 4,120 4,120 1 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) TOB VRDO 0.110% 6/5/15 7,860 7,860 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/16 1,435 1,483 17 New York Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/16 1,000 1,033 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) VRDO 0.090% 6/5/15 LOC 60,715 60,715 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) VRDO 0.090% 6/5/15 LOC 1,935 1,935 New York State Dormitory Authority Revenue (New York Law School) VRDO 0.090% 6/5/15 LOC 6,830 6,830 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.110% 6/5/15 4,000 4,000 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.110% 6/5/15 11,000 11,000 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.110% 6/5/15 2,500 2,500 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.110% 6/5/15 6,000 6,000 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.070% 6/5/15 43,100 43,100 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.110% 6/5/15 3,800 3,800 New York State Dormitory Authority Revenue (Royal Charter Properties) VRDO 0.070% 6/5/15 LOC 13,500 13,500 1 New York State Dormitory Authority Revenue (Sales Tax) TOB VRDO 0.110% 6/5/15 3,365 3,365 New York State Dormitory Authority Revenue (St. John’s University) VRDO 0.090% 6/5/15 LOC 29,605 29,605 New York State Dormitory Authority Revenue (University of Rochester) VRDO 0.090% 6/5/15 LOC 7,900 7,900 1 New York State Dormitory Authority Revenue (Vassar College) TOB VRDO 0.100% 6/5/15 3,815 3,815 New York State Dormitory Authority Sales Tax Revenue 3.000% 3/15/16 7,515 7,682 1 New York State Dormitory Authority Sales Tax Revenue TOB VRDO 0.110% 6/5/15 10,000 10,000 New York State Environmental Facilities Corp. Revenue (Personal Income Tax) 5.000% 12/15/15 1,000 1,026 1 New York State Environmental Facilities Corp. Revenue (Personal Income Tax) TOB VRDO 0.110% 6/5/15 3,185 3,185 1 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) TOB VRDO 0.110% 6/5/15 3,645 3,645 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 6/15/15 10,750 10,770 New York State GO 5.000% 4/15/16 7,675 7,996 New York State GO 5.000% 4/15/16 37,975 39,565 New York State Housing Finance Agency Housing Revenue (20 River Terrace Housing) VRDO 0.080% 6/5/15 LOC 4,300 4,300 New York State Housing Finance Agency Housing Revenue (th St) VRDO 0.080% 6/5/15 LOC 22,000 22,000 New York State Housing Finance Agency Housing Revenue (855 Sixth Ave) VRDO 0.090% 6/5/15 LOC 7,500 7,500 18 New York Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York State Housing Finance Agency Housing Revenue (Avalon Bowery Place I) VRDO 0.090% 6/5/15 LOC 7,700 7,700 New York State Housing Finance Agency Housing Revenue (East 84th Street) VRDO 0.100% 6/5/15 LOC 20,800 20,800 New York State Housing Finance Agency Housing Revenue (McCarthy Manor Apartments) VRDO 0.100% 6/5/15 LOC 6,800 6,800 New York State Housing Finance Agency Housing Revenue (Riverside Center 2) VRDO 0.090% 6/5/15 LOC 5,200 5,200 New York State Housing Finance Agency Housing Revenue (Riverside Center 2) VRDO 0.090% 6/5/15 LOC 8,200 8,200 New York State Housing Finance Agency Housing Revenue (Saville) VRDO 0.100% 6/5/15 LOC 33,000 33,000 New York State Housing Finance Agency Housing Revenue (West 17th Street) VRDO 0.090% 6/5/15 LOC 4,600 4,600 New York State Housing Finance Agency Housing Revenue (Worth Street) VRDO 0.080% 6/5/15 LOC 10,200 10,200 New York State Housing Finance Agency Revenue (Clinton Park) VRDO 0.070% 6/5/15 LOC 10,000 10,000 New York State Housing Finance Agency Revenue (Dock Street Rental LLC) VRDO 0.090% 6/5/15 LOC 14,800 14,800 New York State Housing Finance Agency Revenue (Maestro West Chelsea Housing) VRDO 0.090% 6/5/15 LOC 5,000 5,000 New York State Housing Finance Agency Revenue (Riverside Center) VRDO 0.090% 6/5/15 LOC 7,000 7,000 New York State Local Government Assistance Corp. Revenue VRDO 0.090% 6/5/15 2,000 2,000 New York State Local Government Assistance Corp. Revenue VRDO 0.100% 6/5/15 17,600 17,600 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.100% 6/1/15 15,575 15,575 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.100% 6/1/15 6,800 6,800 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.100% 6/1/15 3,960 3,960 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.100% 6/1/15 11,200 11,200 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.100% 6/5/15 5,000 5,000 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.100% 6/5/15 11,995 11,995 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.140% 6/5/15 33,400 33,400 New York State Municipal Bond Bank 4.000% 12/1/15 8,315 8,474 New York State Power Authority Revenue CP 0.070% 7/1/15 10,697 10,697 New York State Power Authority Revenue CP 0.070% 7/8/15 7,500 7,500 New York State Power Authority Revenue CP 0.080% 8/3/15 2,840 2,840 New York State Power Authority Revenue CP 0.080% 8/5/15 13,044 13,044 New York State Power Authority Revenue PUT 0.070% 9/1/15 22,600 22,600 New York State Thruway Authority Revenue 5.000% 7/1/15 (Prere.) 5,000 5,020 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 10/1/15 (Prere.) 2,540 2,581 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/16 2,000 2,079 19 New York Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/16 2,300 2,391 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/16 (Prere.) 6,000 6,227 New York State Thruway Revenue (Personal Income Tax) 5.000% 3/15/16 (Prere.) 3,450 3,578 New York State Thruway Revenue (Personal Income tax) 5.000% 3/15/16 3,000 3,114 New York State Urban Development Corp Revenue (Personal Income Tax) 5.000% 3/15/16 11,100 11,520 New York State Urban Development Corp. Revenue 5.000% 12/15/15 (Prere.) 2,000 2,051 New York State Urban Development Corp. Revenue 5.000% 1/1/16 7,045 7,242 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/15 2,000 2,052 1 New York State Urban Development Corp. Revenue (Personal Income Tax) TOB VRDO 0.110% 6/5/15 7,500 7,500 1 New York State Urban Development Corp. Revenue (Personal Income Tax) TOB VRDO 0.110% 6/5/15 5,850 5,850 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 1,120 1,151 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.080% 6/5/15 LOC 9,700 9,700 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.080% 6/5/15 LOC 14,100 14,100 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.120% 6/5/15 29,970 29,970 North Hempstead NY BAN 0.850% 4/6/16 11,462 11,521 North Hempstead NY BAN 0.850% 4/6/16 2,365 2,376 1 Nuveen New York AMT-Free Municipal Income Fund VRDP VRDO 0.160% 6/5/15 LOC 20,000 20,000 1 Nuveen New York AMT-Free Municipal Income Fund VRDP VRDO 0.160% 6/5/15 LOC 31,000 31,000 1 Nuveen New York AMT-Free Municipal Income Fund VRDP VRDO 0.160% 6/5/15 LOC 36,500 36,500 1 Nuveen New York Performance Plus Municipal Fund VRDP VRDO 0.180% 6/5/15 LOC 23,300 23,300 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Crouse Health Hospital Inc. Project) VRDO 0.100% 6/5/15 LOC 4,470 4,470 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Crouse Health Hospital Inc. Project) VRDO 0.100% 6/5/15 LOC 7,695 7,695 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Syracuse Home Association Project) VRDO 0.100% 6/5/15 LOC 5,330 5,330 Oyster Bay - East Norwich NY Central School District TAN 1.000% 6/26/15 5,000 5,003 Port Authority of New York & New Jersey Revenue 2.000% 5/1/16 6,515 6,621 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.110% 6/5/15 2,900 2,900 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.130% 6/5/15 6,500 6,500 20 New York Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.130% 6/5/15 1,710 1,710 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.140% 6/5/15 1,050 1,050 Port Washington NY Union Free School District BAN 1.000% 8/7/15 3,500 3,505 Saratoga County NY Capital Resource Corp. Revenue (Saratoga Hospital Project) VRDO 0.100% 6/5/15 LOC 3,125 3,125 Suffolk County NY Industrial Development Agency Civic Facility Revenue (St. Anthony’s High School) VRDO 0.100% 6/5/15 LOC 9,200 9,200 Suffolk County NY Water Authority BAN 4.000% 1/15/16 15,400 15,765 Syracuse NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.080% 6/5/15 LOC 13,275 13,275 Tompkins County NY BAN 1.000% 7/14/15 4,794 4,799 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Cornell University) VRDO 0.080% 6/5/15 7,555 7,555 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Cornell University) VRDO 0.080% 6/5/15 15,390 15,390 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Ithaca College) VRDO 0.090% 6/5/15 LOC 24,895 24,895 Triborough Bridge & Tunnel Authority New York Revenue 1.000% 11/15/15 3,075 3,087 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/15 1,000 1,022 1 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.110% 6/5/15 2,660 2,660 1 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.110% 6/5/15 4,950 4,950 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.070% 6/1/15 LOC 3,700 3,700 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.100% 6/5/15 LOC 8,000 8,000 1 Utility Debt Securitization Authority New York Revenue TOB VRDO 0.090% 6/5/15 6,650 6,650 Williamsville NY Central School District BAN 1.000% 6/16/15 8,928 8,932 Total Tax-Exempt Municipal Bonds (Cost $2,273,123) Other Assets and Liabilities (-1.2%) Other Assets 13,295 Liabilities (40,434) (27,139) Net Assets (100%) Applicable to 2,245,784,466 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share 21 New York Tax-Exempt Money Market Fund At May 31, 2015, net assets consisted of: Amount ($000) Paid-in Capital 2,245,983 Undistributed Net Investment Income 1 Accumulated Net Realized Gains — Net Assets 2,245,984 • See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2015, the aggregate value of these securities was $427,830,000, representing 19.0% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of May 31, 2015. 3 Adjustable-rate security. A key to abbreviations and other references follows the Statement of Net Assets. See accompanying Notes, which are an integral part of the Financial Statements. 22 New York Tax-Exempt Money Market Fund Key to Abbreviations ARS—Auction Rate Security. BAN—Bond Anticipation Note. COP—Certificate of Participation. CP—Commercial Paper. FR—Floating Rate. GAN—Grant Anticipation Note. GO—General Obligation Bond. PILOT—Payments in Lieu of Taxes. PUT—Put Option Obligation. RAN—Revenue Anticipation Note. TAN—Tax Anticipation Note. TOB—Tender Option Bond. TRAN—Tax Revenue Anticipation Note. VRDO—Variable Rate Demand Obligation. VRDP—Variable Rate Demand Preferred. (ETM)—Escrowed to Maturity. (Prere.)—Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc.). The insurance does not guarantee the market value of the municipal bonds. LOC—Scheduled principal and interest payments are guaranteed by bank letter of credit. 23 New York Tax-Exempt Money Market Fund Statement of Operations Six Months Ended May 31, 2015 ($000) Investment Income Income Interest 741 Total Income 741 Expenses The Vanguard Group—Note B Investment Advisory Services 223 Management and Administrative 1,313 Marketing and Distribution 276 Custodian Fees 13 Shareholders’ Reports 6 Trustees’ Fees and Expenses 1 Total Expenses 1,832 Expense Reduction—Note B (1,206) Net Expenses 626 Net Investment Income 115 Realized Net Gain (Loss) on Investment Securities Sold 2 Net Increase (Decrease) in Net Assets Resulting from Operations 117 See accompanying Notes, which are an integral part of the Financial Statements. 24 New York Tax-Exempt Money Market Fund Statement of Changes in Net Assets Six Months Ended Year Ended May 31, November 30, 2015 2014 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 115 238 Realized Net Gain (Loss) 2 2 Net Increase (Decrease) in Net Assets Resulting from Operations 117 240 Distributions Net Investment Income (114) (238) Realized Capital Gain — — Total Distributions (114) (238) Capital Share Transactions (at $1.00 per share) Issued 724,512 1,361,127 Issued in Lieu of Cash Distributions 112 233 Redeemed (770,741) (1,552,607) Net Increase (Decrease) from Capital Share Transactions (46,117) (191,247) Total Increase (Decrease) (46,114) (191,245) Net Assets Beginning of Period 2,292,098 2,483,343 End of Period 1 2,245,984 2,292,098 1 Net Assets—End of Period includes undistributed (overdistributed) net investment income of $1,000 and $0. See accompanying Notes, which are an integral part of the Financial Statements. 25 New York Tax-Exempt Money Market Fund Financial Highlights Six Months Ended For a Share Outstanding May 31, Year Ended November 30, Throughout Each Period 2015 2014 2013 2012 2011 2010 Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Investment Operations Net Investment Income .00005 .0001 .0001 .0003 .001 .001 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .00005 .0001 .0001 .0003 .001 .001 Distributions Dividends from Net Investment Income (.00005) (.0001) (.0001) (.0003) (.001) (.001) Distributions from Realized Capital Gains — Total Distributions (.00005) (.0001) (.0001) (.0003) (.001) (.001) Net Asset Value, End of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Total Return 1 0.00% 0.01% 0.01% 0.03% 0.06% 0.10% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,246 $2,292 $2,483 $2,638 $2,846 $3,295 Ratio of Expenses to Average Net Assets 0.05% 2 0.07% 2 0.12% 2 0.15% 2 0.16% 2 0.17% Ratio of Net Investment Income to Average Net Assets 0.01% 0.01% 0.01% 0.03% 0.06% 0.10% The expense ratio and net income ratio for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 The ratio of total expenses to average net assets before an expense reduction was 0.16% for 2015, 0.16% for 2014, 0.16% for 2013, 0.16% for 2012, and 0.17% for 2011. See Note B in Notes to Financial Statements. New York Tax-Exempt Money Market Fund Notes to Financial Statements Vanguard New York Tax-Exempt Money Market Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of municipal issuers whose ability to meet their obligations may be affected by economic and political developments in the state. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. investment companies. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Securities are valued at amortized cost, which approximates market value. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (November 30, 2011–2014), and for the period ended May 31, 2015, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 4. Credit Facility: The fund and certain other funds managed by The Vanguard Group participate in a $3 billion committed credit facility provided by a syndicate of lenders pursuant to a credit agreement that may be renewed annually; each fund is individually liable for its borrowings, if any, under the credit facility. Borrowings may be utilized for temporary and emergency purposes, and are subject to the fund’s regulatory and contractual borrowing restrictions. The participating funds are charged administrative fees and an annual commitment fee of 0.06% of the undrawn amount of the facility; these fees are allocated to the funds based on a method approved by the fund’s board of trustees and included in Management and Administrative expenses on the fund’s Statement of Operations. Any borrowings under this facility bear interest at a rate equal to the higher of the federal funds rate or LIBOR reference rate plus an agreed-upon spread. The fund had no borrowings outstanding at May 31, 2015, or at any time during the period then ended. 5. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund based on methods approved by the board of trustees. The fund has committed to invest up to 0.40% of its net assets in Vanguard. At May 31, 2015, the fund had contributed capital of $202,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.08% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and employees, respectively, of Vanguard. Vanguard and the board of trustees have agreed to temporarily limit certain net operating expenses in excess of the fund’s daily yield so as to maintain a zero or positive yield for the fund. Vanguard and the board of trustees may terminate the temporary expense limitation at any time. For the period ended May 31, 2015, Vanguard’s expenses were reduced by $1,206,000 (an effective annual rate of 0.11% of the fund’s average net assets). 27 New York Tax-Exempt Money Market Fund C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
